Citation Nr: 1523932	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent rating effective from March 25, 2009.

This matter was previously remanded by the Board in December 2012 and August 2014 for additional development.

The Veteran has submitted evidence that his PTSD renders him unemployable.  In the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a total disability rating due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of the claim for a higher rating, and therefore the Board can exercise jurisdiction over it.

The appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by panic attacks, sleep impairment marked by nightmares and night sweats, flashbacks, depressed mood, and flattened affect.

2.  The Veteran's PTSD does not render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2011 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

He has also demonstrated actual knowledge of the evidence needed to establish entitlement to a TDIU, specifically by identifying private treatment records, which were subsequently obtained by VA, that support his claim that his PTSD renders him unemployable.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The Board also notes that the evidence contains additional information regarding the Veteran's employment history and education level.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  

In an October 2014 statement, the Veteran stated that he had received treatment for PTSD at a VA medical center from April 2011 through February 2013.  These records have not been associated with the claims file.  Typically, such records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, the Board must recognize that the Veteran did not indicate he was receiving such treatment prior to his claim being remanded in December 2012 or August 2014.  In this case, because the private treatment records and VA examinations already associated with the claims file address the period from April 2011 through February 2013, remanding this case for a third time for VA records from that period is not necessary in order to accurately decide the Veteran's claim and would result in an undue delay in the adjudication of the claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 50 percent rating for PTSD under Diagnostic Code (DC) 9411.  

A 50 percent rating is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract 'thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A maximum 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

Private treatment records dated December 2010 show the Veteran complained of sleep problems, night sweats, nightmares, and intrusive thoughts.  He could not tolerate anyone being behind him, and sat with his back to the wall in public places.  He did not socialize, and reported problems with memory and being easily irritated.  The treating physician stated that the Veteran should be considered totally and permanently disabled.

In his August 2011 substantive appeal, the Veteran stated that he had deficiencies in areas such as work and family relations.  He also stated that he had impaired impulse control with unprovoked irritability, as well as an inability to establish and maintain effective relationships.

A VA examination was conducted in January 2013.  The examiner stated that the Veteran had occupational and social impairment with only an occasional decrease in work efficiency and only intermittent periods of inability to perform occupational tasks.  The Veteran reported traveling to the examination with a good friend.  He had little contact with his children, but he saw his mother on a regular basis and had regular phone contact with his siblings.  He reported working for the Government Printing Office for 33 years before retiring.  He now spent most of his time reading or watching television.  He also engaged in some yard work.  He reported sometimes feeling anxious and other times feeling fine.  He continued to have sleep problems, and sometimes woke up in a sweat.  The examiner noted the following symptoms: anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective relationships.  On examination, the Veteran had appropriate grooming and hygiene.  His mood was "varied" and his affect was normal.  Speech was linear and goal-directed.  There was no abnormal psychomotor activity, problems with communication or thinking, or psychosis.  There were no problems with memory, attention, or concentration.  The Veteran denied any suicidal or homicidal ideation.

Private records dated February 2013 show the Veteran reported nightmares at least once or twice a week, and he sometimes woke up in a panic.  He also had panic attacks in confronted with crowds which lasted 2 to 5 minutes.  He startled easily and was hypervigilant.  His recent memory was noted to be severely impaired, and his working memory was 80 percent impaired.  He experienced anger, sadness, and fear without understanding why.  The treating physician stated that, because of PTSD, the Veteran was unable to sustain social or work relationships, and was totally disabled and permanently unemployable.

Additional records dated March 2013 show the Veteran did not have nightmares or flashbacks.  He experienced panic attacks only when something scared him out of his sleep.  He reported visual hallucinations.  On examination, his mood was depressed and labile, and his affect was flat.  His thought processes were linear and goal-directed.  Visual hallucinations were marked as present.  Similar findings were noted in May 2013.

Private records from July 2013 show that the Veteran had questionable nightmares and occasional panic attacks.  He denied any flashbacks or hallucinations.  On examination, his mood was depressed and irritable, and his affect was blunted.  Thought processes were linear and goal-directed.  Similar findings were recorded in September 2013.

In January 2014, the Veteran reported monthly nightmares and an indeterminate frequency of panic attacks.  He had no recent flashbacks.  Hallucinations occurred monthly.  On examination, the Veteran was easily distracted.  His mood was euthymic and his affect was normal.  Thought processes were logical and goal-directed.  Auditory and visual hallucinations were marked as present.

Private records dated July 2014 show the Veteran reported weekly nightmares and panic attacks.  He denied any flashbacks or hallucinations.  On examination, his mood was depressed and his affect was flat.

The Veteran submitted lay statements from his brother and two sisters, dated November 2014 and December 2014.  Collectively, they stated that the Veteran did not socialize and stayed to himself most of the time.  He had panic attacks and night sweats, and "snapped" at people.

Private records dated January 2015 document weekly panic attacks, monthly flashbacks, and monthly hallucinations.  On examination, the Veteran had a depressed mood and flattened affect.

Finally, another VA examination was conducted in March 2015.  The examiner noted that the Veteran was exaggerating his symptoms, making it impossible to accurately assess his current level of disability.  She noted that objective testing revealed clear evidence of symptom amplification or malingering.  Scores of 24 or greater on such testing indicated an attempt to intentionally portray oneself in a negative light.  The Veteran scored 37, which was far above the cutoff and indicated he intentionally presented himself in an unfavorable light in an unsophisticated attempt to appear more psychologically disturbed.  She stated that he had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported this his relationship with his children was strained due to a difficult divorce in 1991 and a subsequent lack of involvement in their lives.  He did have a few friends, and enjoyed weekly bowling league activities.  He also attended church sporadically.  He admitted that he was bored and had looked into employment, but he found that jobs paid significantly less than what he had previously earned.  On examination, the Veteran was clean and appropriately dressed.  His speech was normal.  His mood was "bad" and his affect was reactive and congruent.  He denied any current thoughts of harming himself or others, but acknowledged having such thoughts in the past.  He reported prior hallucinations, but clarified these as periods of anxiety or "thoughts" rather than perceptual disturbances.  His thought process was linear and goal-directed.  Insight was poor, but judgment was fair.  The examiner stated that there was no evidence that he would be unable to maintain employment.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: panic attacks, sleep impairment marked by nightmares and night sweats, flashbacks, depressed mood, and flattened affect.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The same holds true for the Veteran's flattened affect, as reflected in private records dated March 2013, July 2013, September 2013, and July 2014.  His 50 percent rating already compensates him for "flattened affect."  On other occasions, such as the January 2014 private records and March 2015 VA examination, his affect was described as normal or reactive.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that his level of flattened affect is closely analogous to that contemplated by his current 50 percent rating. Vazquez-Claudio, 713 F.3d at 117.

The record also reflects findings of hallucinations, which are listed among the criteria for the 100 percent rating.  However, as stated in the March 2015 VA examination, the Veteran clarified that these were actually periods of anxiety or other "thoughts," rather than actual disturbances in perception, and therefore do not rise to the severity of hallucinations as contemplated by the 100 percent rating under DC 9411.

There is also conflicting evidence regarding the Veteran's social functioning.  In his August 2011 substantive appeal, he stated that he had an inability to maintain effective relationships.  However, a January 2013 VA examination noted that he saw his mother on a regular basis and had phone contact with his siblings.  He also traveled to that examination with a "good friend."  The statements from his siblings, dated November 2014 and December 2014, stated that he did not socialize.  However, the March 2015 VA examination indicates that he participated in a weekly bowling league.  He also attended church, albeit sporadically.  The Board finds that the Veteran's PTSD symptoms cause social impairment to at least some degree.  However, given the frequency, nature, and duration of his symptoms, PTSD results in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The record also reflects Global Assessment of Functioning (GAF) scores for this Veteran.  GAF scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility, which is evident in the current case.  The January 2013 VA examination includes a GAF score of 60 (indicating moderate symptoms), whereas private records generated the following month reflect a GAF score of only 35 (reflecting impairment in reality testing or communication).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

Here, as noted above, there is a significant discrepancy between the findings contained in the Veteran's private treatment records versus those documented in his VA examinations.  However, the March 2015 VA examiner further noted that the Veteran intentionally presented himself in an unfavorable light in an unsophisticated attempt to appear more psychologically disturbed.  This finding was supported by objective testing.  In contrast, the private records contain no such testing to indicate that the Veteran's complaints or reported symptoms were valid.  Therefore, the Board finds the VA assessment to be more probative than the private records in evaluating the Veteran's overall level of disability.  

The Board has also considered the statement from the December 2010 private records that the Veteran is totally and permanently disabled.  However, the only symptoms documented at that time were sleep problems, night sweats, nightmares, memory problems, and intrusive thoughts.  As discussed above, many of these symptoms are contemplated by the assigned 50 percent rating.  To the extent that memory impairment was noted, it is not shown to have risen to the level contemplated by the 100 percent rating, i.e., memory for basic concepts such as the Veteran's own name or occupation.  Therefore, notwithstanding the statement from this private physician, the Veteran is not shown to be totally disabled due to PTSD under the criteria found in the rating schedule.

In evaluating the Veteran's claim for a higher rating for this disability, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate his flattened affect, depression, sleep impairment, and panic attacks.  Moreover, as noted earlier, symptoms listed in the VA's General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Therefore, the rating schedule itself contemplates a wide array of symptoms that may be associated with psychiatric disabilities, even if not specifically listed.  There is no indication that PTSD results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is only service-connected for PTSD, rated at 50 percent, and therefore does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Board may not assign a TDIU on an extraschedular basis upon initial review.  The authority to assign TDIU ratings under 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of her service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The bulk of the evidence regarding PTSD was discussed above.  In addition, the evidence also reflects that the Veteran has a high school education, and worked for 33 years as a print operator at the Government Printing Office and retired in 2004.  See January 2013 VA examination; March 2015 VA examination.

A TDIU is not warranted in this case.  As noted, the Veteran does not meet the schedular criteria for a TDIU.  Moreover, the evidence shows that the Veteran worked for 33 years as a print operator.  There is no indication that he left that job due to PTSD.  As recently as March 2015, the Veteran reported that he had looked into employment, but decided not to work because he found that jobs paid significantly less than what he had previously earned, rather than any limitation associated with PTSD.  

The Board has considered private treatment records from February 2013 which include an assessment that the Veteran is permanently unemployable.  However, as noted above, the Board has found these private records to be less probative than the VA assessments.  The Veteran's statement that he had looked into employment before deciding not to work due to lack of adequate pay also cuts against this private physician's finding that the Veteran was permanently unemployable.  

The Board finds no evidence suggesting that the Veteran's case is "outside the norm" requiring extraschedular consideration.  There is no doubt that the Veteran's service-connected PTSD has an adverse effect on his employability.  However, the symptomatology associated with his service-connected disabilities is appropriately compensated by the combined 50 percent rating, as discussed above.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The rating criteria for PTSD also contemplate occupational impairment, up to and including total occupational impairment.  38 C.F.R. § 4.130.  



ORDER

An initial rating higher than 50 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


